Citation Nr: 1702293	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  12-34 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a left ankle disability

2.  Entitlement to service connection for a left ankle disability, to include as secondary to a right knee disability. 

3.  Entitlement to service connection for a right foot and great toe disability. 

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a skin disability, to include as due to exposure to herbicides.

6.  Entitlement to an increased rating in excess of 30 percent for residuals of a total right knee replacement (previously evaluated as right knee degenerative joint disease with loss of motion and right knee injury residuals), as of July 1, 2013. 

7.  Entitlement to an increased rating in excess of 10 percent for a right knee degenerative joint disease base on limitation of motion, prior to May 8, 2012. 

8.  Entitlement to an increased rating in excess of 10 percent for a right knee disability based on recurrent subluxation or lateral instability, prior to May 8, 2012. 

9.  Entitlement to an increased rating in excess of 10 percent for a right elbow disability. 

10.  Entitlement to an initial compensable rating for recurrent left great ingrown toenail. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to January 1980 and from January 1982 to June 1988. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in February 2016.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a left ankle disability, right foot disability, and right ankle disability; and entitlement to an increased rating for a right knee disability, right elbow disability, and a left great ingrown toenail disability are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  An unappealed March 1989 rating decision denied service connection for a left ankle disability, and became final.  Since that decision, the Veteran has provided new and material evidence regarding the possible etiology of the claimed left ankle disability.

2.  In June 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew the claim for service connection for a skin disability.


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted, the claim for service connection for a left ankle disability is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105 (West 2014).

2.  The criteria for withdrawal of the appeal for service connection for a skin disability have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A March 1989 rating decision denied service connection for a left ankle disability. The Veteran did not file a timely appeal and that rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  In March 2010, the Veteran applied to reopen that claim.  A January 2011 rating decision found that there was no evidence relating the Veteran's left ankle disability to active service, and declined to reopen the claim for service connection. 

The new evidence submitted by the Veteran includes lay statements from the Veteran, updated VA medical records, and a VA examination.  Additionally, and most significantly, the new evidence of record includes testimony from the Veteran asserting that a current left ankle disability is secondary to a service-connected right knee disability.  The Board finds that evidence is both new and material, as the evidence was submitted after the most recent final denial, and tends to suggest a causal link between his left ankle disability and another service-connected disability.  Accordingly, the Board finds that new and material evidence sufficient to reopen the claim has been submitted, and the claim is reopened.  38 C.F.R. § 3.156 (2016).

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2016).

The Veteran, during the February 2016 hearing before the undersigned, requested to withdraw the claim for service connection for a skin disability.  Therefore, there remain no allegations of errors of fact or law for appellate consideration regarding that issue.  Accordingly, the Board does not have jurisdiction to review that issue and it is dismissed.


ORDER

New and material evidence having been submitted, the claim for service connection for a left ankle disability is reopened. 

Entitlement to service connection for a skin disability is dismissed. 


REMAND

The Board finds that further evidentiary development is necessary before the Board can adjudicate the remaining claims on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

With regard to the claims for service connection, to include the bilateral ankle and right foot disabilities, the Veteran was provided a VA examination in October 2010 to assess the nature and etiology of the claimed disabilities.  The Board finds that the October 2010 VA examination to be incomplete.  With regard to the October 2010 opinion, the examiner adequately addressed the etiology of the bilateral ankle strains as they related to incidents of active service.  However, during the Veteran's Board hearing before the undersigned, the Veteran indicated that both ankle problems were due to, or at least aggravated by, a service-connected right knee disability, to include shifting his weight to compensate for the pain of the right knee.  The examiner did not provide any analysis or conclusion with regards to whether the ankle disabilities were was caused or aggravated by other service-connected disabilities.  Allen v. Brown, 7 Vet. App. 439 (1995).  Therefore, that theory of entitlement was not address by the October 2010 VA examination, and the find that examination to be incomplete and further development is required for the VA to fulfill the duty to assist the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

With specific regard to the claim for service connection for a right small bunion and hallux valgus of the great toe, the Board finds the October 2010 VA examination opinion to be incomplete.  In that opinion, the VA examiner noted that the Veteran's right bunion and hallux valgus were not caused by a service-connected left bunion.  However, the examiner did not opine on any potential nexus to the Veteran's active service.  Therefore, as the examiner did not adequately address the question of nexus, on a direct basis, the Board finds that examination to be incomplete and further development is required to address the nature and etiology as it related directly to any injury or incurrence of the Veteran's active service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Finally, with regard to the increased rating claims, to specifically include for the right knee, right elbow, and left great toenail, the Board notes that the Veteran was last provided a VA examination to assess the nature and severity of those disabilities in April 2013, nearly four years ago.  The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, claims of a worsening condition regarding the elbow, knee, and great toe disabilities have been set forth by the Veteran since that examination.  Specifically, during testimony before the undersigned, the Veteran explicitly expressed that all three disabilities had become worse, with further decreases in motion, increased pain, and limitation of function. 

When available evidence is too old for an adequate evaluation of the current condition, VA's duty to assist includes providing a more current examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board finds that not only is the last examination remote, but the examination appears to no longer indicate the Veteran's current level of disability and functional loss.  Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to rate the Veteran's claims for increased ratings for his right knee, right elbow, and left great toenail.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record. 

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran that are not already of record. 

3.  Then, schedule the Veteran for a VA examination for the for service connection for bilateral ankle and right great toe disabilities.  The examiner must review the claims file and should note that review in the report.  All testing deemed necessary should be performed.  A complete rationale for all opinions should be provided in the examination report.  The examiner is asked to provide opinions regarding the nature and etiology of the claimed bilateral ankle and right foot and great toe disabilities, to include a current diagnosis.  The examiner should opine for each disability found, whether it is at least as likely as not (50 percent or greater probability) that any bilateral ankle or right foot and great toe disabilities were incurred in service or are the result of any incident in service.  Additionally, for each disability, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the disability is due to or the result of any service-connected disabilities or any medications taken for service-connected disabilities, to specifically include the service-connected right knee and left great toenail disabilities.  For each disability the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected disabilities or any medications taken for service-connected disabilities, to specifically include the service-connected right knee and left great toenail disabilities.  The examiner should reconcile the opinion with previous opinions and should discuss prior diagnoses. 

4.  Schedule the Veteran for a VA examination of the service-connected disabilities of the right knee, right elbow, and left great toenail.  The examiner must review the claims file and should note that review in the report. All testing deemed necessary should be performed.  A complete rationale for all opinions should be provided in the examination report.  The examiner should provide active and passive ranges of motion, and weightbearing and nonweightbearing ranges of motion, for the right knee, right elbow, and left great toe, and should compare them to a normal opposed joint where appropriate.  For each joint, the examiner should state whether there is any additional loss of function due to incoordination, fatigability, painful motion, weakened motion, excess motion, or on flare up.  The examiner should state whether there is severe painful motion or weakness of the right knee.  The examiner should opine whether a moderate or more severe disability of the left foot is shown due to the service-connected left great toenail disability.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


